DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 12, 14, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No 2015/0150016 A1 to Kim et al. in view of U.S. Pub. No. 2016/0197863 A1 to Wolf et al. and further in view of U.S. Pub. No. 2018/0232255 A1 to Nordin et al. and further in view of U.S. Pub. No. 2011/0246823 A1 to Khan et al.

As to claim 1, Kim teaches a method comprising: 
by a first computing device among multiple computing devices, each computing device managing one or more jobs (Data Processing Platform 102/Application Server (AS) 104), receiving a request to perform a job from a client system (plurality of users) (“…In one embodiment, the communications network 100 may include a data processing platform 102. In one embodiment, the data processing platform 102 may be a large distributed data processing platform that comprises a cluster of computers. In one embodiment, a plurality of users may submit job requests to the data processing platform 102 and only pay for the processing resources that are used to leverage the computing resources of the data processing platform 102, thereby, saving costs associated with the high capital investment to deploy an equivalent processing infrastructure. In one embodiment, the data processing platform 102 may be Hadoop.RTM…In one embodiment, the data processing platform 102 may provide an option to a user to submit new job requests to an online job queue or a reservation queue. FIG. 2 illustrates a visual representation of the online job queue scheduling 202 and a visual representation of the reservation queue scheduling 204 to illustrate the difference between the two queues. In one embodiment, the online job queue scheduling 202 may comprise a plurality of blocks. The online job queue scheduling 202 assigns each worker node, n-1, n and n+1 individually for each unit time slot 206…” paragraphs 0027), wherein the first computer device is to manage the job, the job comprising one or more steps to be completed in a period (“…In one embodiment, the online job queue may be more expensive or cost more to use than the reservation queue. The online job queue may be used in a competitive pricing environment where blocks of each worker node are competitively priced for every unit time slot. For example, where a user's job request is time sensitive and the user may be willing to bid higher amount (e.g., via selecting a higher priority than other priorities currently submitted) to ensure the user's job request is completed within the sensitive time requirements the user may choose to use the online job queue…In one embodiment, the online job queue may be scheduled using an algorithm based on the blocks of the job requests having a variable size and a static processing time or using an algorithm based on blocks of the job requests having a static size and a variable processing time. In one embodiment, both algorithms for the online job queue scheduling perform a dynamic scheduling algorithm that is iterative for each unit time slot. In other words, all of the worker nodes are not allocated in advance for each job request. Rather, the algorithms schedule jobs in the online job queue based on priority and allocate worker nodes accordingly during each unit time slot…” paragraphs 0031/0032);
by the first computing device, storing the job description into a data store (“…In one embodiment, the DB 106 may store various algorithms used to perform the scheduling of the online job queue, store the jobs in the online job queue, store jobs waiting to be processed in a reservation queue, and the like. In one embodiment, the AS 104 may be in communication with the DB 106 and access information stored in the DB 106 to perform various calculations and analysis of data. For example, the AS 104 may perform the calculations to determine how worker nodes should be assigned for scheduling of the jobs in the online job queue, calculate an expected completion time and an expected cost for new job requests based upon a user selected priority, and the like…At step 522, the method 500 schedules the jobs in the online job queue (e.g., including the new job request that was added) based upon the respective priorities of each one of the jobs. The respective priorities are selected by a respective user of each one of the jobs…In one embodiment, the scheduling of the jobs in the online job queue may be performed using an algorithm based on blocks having a variable size and a static processing time or an algorithm based on blocks having a static size and a variable processing time. The algorithm that can be used may be determined in advance by the data processing platform service provider…” paragraphs 0023/0079/0080); 
by the first computing device, retrieving, from the data store, the step description corresponding to one of the steps of the job to be performed, and commands to be delivered to the worker system (Worker Nodes) without the first computing device running any tasks in any of the steps (“…In one embodiment, the DB 106 may store various algorithms used to perform the scheduling of the online job queue, store the jobs in the online job queue, store jobs waiting to be processed in a reservation queue, and the like. In one embodiment, the AS 104 may be in communication with the DB 106 and access information stored in the DB 106 to perform various calculations and analysis of data. For example, the AS 104 may perform the calculations to determine how worker nodes should be assigned for scheduling of the jobs in the online job queue, calculate an expected completion time and an expected cost for new job requests based upon a user selected priority, and the like…” paragraphs 0023); 
by the first computing device, sending the commands to the corresponding worker system to initiate performance of the step (“…At step 522, the method 500 schedules the jobs in the online job queue (e.g., including the new job request that was added) based upon the respective priorities of each one of the jobs. The respective priorities are selected by a respective user of each one of the jobs…In one embodiment, the scheduling of the jobs in the online job queue may be performed using an algorithm based on blocks having a variable size and a static processing time or an algorithm based on blocks having a static size and a variable processing time. The algorithm that can be used may be determined in advance by the data processing platform service provider…” paragraphs 0079/0090).
Kim is silent with reference to wherein the request comprises a job description for the job comprising a name of the job, a frequency to perform the job, a schedule to perform the job, a timeout, and a step description for each of the one or more steps,
wherein each of the steps is performed by the corresponding worker system, and wherein the step description comprises a name of the step, a 
by the first computing device, receiving, from the corresponding worker system after performing the step of initiated by the commands, a status update comprising results of performing the step, 
by the first computing device, storing the status update to the data store and 
a first computing device among multiple computing devices, each computing device managing one or more jobs, wherein, when the first computing device crashes before performance of at least one of the one or more steps by the corresponding worker system is complete, a second computing device among the multiple computing devices takes over managing the job managed by the first computing device in addition to the one or more already managed by the second computing device without re-initiating performance of any of the one or more steps, and
each computing device simultaneously managing one or more jobs.
Wolf teaches wherein the request comprises a job description for the job comprising a name of the job, a frequency to perform the job, a schedule to perform the job, a timeout, and a step description for each of the one or more steps, and
These actions are composite actions (i.e. actions composed of other actions) that implement scheduling semantics. Such scheduling semantics may include, for example, a single execution at a pre-specified time (e.g. "perform the action once at 5:00 P.M.") or periodic execution (e.g. "perform the action every weekday at 5:00 P.M.")…FIG. 2 shows an example of a flow 200 for running a time bound periodic action 202. The action 202 shown in FIG. 2 is a general representation and the action can be further abstracted, to the point that the action can be any composition of any existing actions (e.g. sending an email and an http message in parallel)…A user can specify various arguments 204. For example, a user can specify a start time, recurrence, and action details. This action will be invoked based on the schedule defined by basic recurrence patterns (e.g. recur every N mseconds/seconds/minutes/hours/days/weeks/months/years). If no recurrence is specified then this action 202 will only execute once…Embodiments may implement a set of control operations within the workflow itself so that a long-running recurrence can be suspended, resumed, or updated mid-flight. Cancellation or termination notifications may be also implemented within the workflow itself, but in some embodiments this may not be needed as those notifications may be provided natively by a workflow service, such as the backend 106. In particular, Windows Azure.TM. Workflow Service provides these features natively…The service 102 can support simple recurrence (e.g. run every 5 minutes) or more advanced recurrence patterns (e.g. run the second Wednesday of every month). The recurrence can be calculated by the CalculateRecurrence module 206. A DelayUntil module 208 can delay actions until they are scheduled to be run…In some embodiments, the wire format for a remote based, time bound, or period scheduling service job is a JSON object comprised of three pieces of data as shown by the arguments 204: [0030] The time to run the job…The primary action to perform when the timer fires and/or an error action that is executed when the primary action fails…(Optionally) When and how often to repeat the job …Actions are In the example illustrated above, an action will send an HTTP request to the provided target URL with the given content. A user can provide optional callbacks that embodiments can HTTP POST to upon either success (HTTP 2XX response code) or failure (HTTP non-2XX response code)…The following illustrates an example HTTP action in accordance with the principles described previously herein…TABLE-US-00002 { "type": "http", "request": { "uri": "http://contoso.com/foo", // required "method": "PUT", // optional (default to POST) "body": "Posting from a timer", // optional "headers": { "Content-Type": "application/json" }, }, },…The following illustrates remote based, time bound, or period scheduling service job management. Embodiments may be implemented where all of the REST APIs are relative to the tenant's base address (e.g. http://timers.cloudapp.net/contoso/). The URL format accounts for a tenant having multiple "users" of remote based, time bound, or period scheduling service, and the user and remote based, time bound, or period scheduling service job IDs are embedded in that URL. A remote based, time bound, or period scheduling service job is therefore accessed at the following URL (a "job address"): [0048] http://timers.cloudapp.net/<tenant_name>/jobs/<jobname>...The following illustrates details related to creating a remote based, time bound, or period scheduling service job for one very specific example embodiment. Remote based, time bound, or period scheduling service jobs are created through a simple HTTP PUT operation to a job's address. The resource name is the public name of the job. The payload is a JSON object representing the timer job. Additional metadata can be provided as part of creating a remote based, time bound, or period scheduling service job, which allows a user to query for sets of jobs (for example, actions can be associated with different users of my multi-tenant cloud based system application). If a job name is not provided in the HTTP PUT request (either through the URI or the payload), then one will be generated by the service…” paragraphs 0024-0029/0036/0038/0047/0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim with the teaching of Wolf because the teaching of Wolf would improve the 
Nordin teaches by the first computing device, receiving, from the corresponding worker system, a status update comprising results for the commands and by the first computing device, storing the status update to the data store (“…Another table 124C (the instance job table) may be used to record what job an instance (e.g., a worker instance) is executing, when it started and when it finished. Table 124C may include the following columns shown in Table 3 below:..TABLE-US-00003 TABLE 3 Field Description Instance An instance id (e.g., an AWS instance id) Queue_URL URL of the queue for this worker instance Job Job message associated with the most current execution. Started Timestamp when the job started executing. Finished Timestamp when the job finished executing…The processing for the received job is carried out at 312. Once the worker instance has completed the job, it updates the finished column in the job status table for the corresponding job at 316 and updates or sets the finished time in the job instance table…” paragraph 0029/0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim 
Khan teaches a first computing device among multiple computing devices, each computing device simultaneously managing one or more jobs (“...Computing systems have been developed using large numbers of computing devices (which will be generically referred to as "nodes" herein) interacting in in both parallel and pipelined fashion. Such systems have made possible dramatic increases in overall computing power. Examples of such systems include IBM Corporation's BlueGene/L.RTM., BlueGene/P.RTM., and Cyclops-64.RTM. computing systems...” paragraph 0006), wherein, when the first computing device crashes before performance of at least one of the one or more steps by the corresponding worker system is complete and after performance of a different one of the one or more steps by the corresponding worker system is complete, a second computing device among the multiple computing devices takes over managing the job managed by the first computing device in addition to the one or more already managed by the second computing device without re-initiating performance of any of the one or more steps (“...Checkpoint: In fault-tolerant computing, a checkpoint is a representation of computational state that can be stored, and from which subsequent computation can be restarted. This may be used to prevent loss of computational work that has been accomplished prior to the checkpoint...When a node is detected as failed (by some mechanism such as regular polling intervals from a master node), the system may search for tasks with checkpointed inputs on the failed node's local persistent storage. All of these tasks may then be respawned on other nodes. All tasks that have not started on the failed node but were in the process of starting may be run on a different node...” paragraphs 0012/0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf and Nordin with the teaching of Khan because the teaching of Khan would improve the system of Kim, Wolf and Nordin by providing failsafe control operation or function that prevents improper system functioning or catastrophic degradation in the event of system malfunction. 

As to claim 3, Kim teaches the method of Claim 1, wherein a leader device among the multiple computing devices assigns the received request to the first computing device (Data Processing Platform 102/Application Server (AS) 104).  

As to claim 11, Wolf teaches the method of Claim 1, further comprising initiating an execution of the job at a time instance indicated by the schedule if the frequency is once (“…A set of actions are deployed at the root scope of the backing back end 106 workflow service (e.g. a workflow service running on Windows Azure.TM.) These actions provide These actions are composite actions (i.e. actions composed of other actions) that implement scheduling semantics. Such scheduling semantics may include, for example, a single execution at a pre-specified time (e.g. "perform the action once at 5:00 P.M.") or periodic execution (e.g. "perform the action every weekday at 5:00 P.M.")…FIG. 2 shows an example of a flow 200 for running a time bound periodic action 202. The action 202 shown in FIG. 2 is a general representation and the action can be further abstracted, to the point that the action can be any composition of any existing actions (e.g. sending an email and an http message in parallel)…A user can specify various arguments 204. For example, a user can specify a start time, recurrence, and action details. This action will be invoked based on the schedule defined by basic recurrence patterns (e.g. recur every N mseconds/seconds/minutes/hours/days/weeks/months/years). If no recurrence is specified then this action 202 will only execute once…Embodiments may implement a set of control operations within the workflow itself so that a long-running recurrence can be suspended, resumed, or updated mid-flight. Cancellation or termination The service 102 can support simple recurrence (e.g. run every 5 minutes) or more advanced recurrence patterns (e.g. run the second Wednesday of every month). The recurrence can be calculated by the CalculateRecurrence module 206. A DelayUntil module 208 can delay actions until they are scheduled to be run…In some embodiments, the wire format for a remote based, time bound, or period scheduling service job is a JSON object comprised of three pieces of data as shown by the arguments 204: [0030] The time to run the job…The primary action to perform when the timer fires and/or an error action that is executed when the primary action fails…(Optionally) When and how often to repeat the job …Actions are ultimately converted into a set of processes on the back-end 106. Some embodiments may be limited to only support HTTP actions so as to limit the actions that can be performed to non-CPU intensive orchestrations of network calls. In the example illustrated above, an action will send an HTTP request to the provided target URL with the given content. A TABLE-US-00002 { "type": "http", "request": { "uri": "http://contoso.com/foo", // required "method": "PUT", // optional (default to POST) "body": "Posting from a timer", // optional "headers": { "Content-Type": "application/json" }, }, },…The following illustrates remote based, time bound, or period scheduling service job management. Embodiments may be implemented where all of the REST APIs are relative to the tenant's base address (e.g. http://timers.cloudapp.net/contoso/). The URL format accounts for a tenant having multiple "users" of remote based, time bound, or period scheduling service, and the user and remote based, time bound, or period scheduling service job IDs are embedded in that URL. A remote based, time bound, or period scheduling service job is therefore accessed at the following URL (a "job address"): [0048] http://timers.cloudapp.net/<tenant_name>/jobs/<jobname>...The following illustrates details related to creating a remote based, time bound, or period scheduling service job for one very specific example embodiment. Remote based, time bound, or period scheduling service jobs are created through a simple HTTP PUT operation to a job's address. The resource name is the public name of the job. The payload is a JSON object representing the timer job. Additional metadata can be provided as part of creating a remote based, time bound, or period scheduling service job, which allows a user to query for sets of jobs (for example, actions can be associated with different users of my multi-tenant cloud based system application). If a job name is not provided in the HTTP PUT request (either through the URI or the payload), then one will be generated by the service…” paragraphs 0024-0029/0036/0038/0047/0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Nordin and Nithrakashyap with the teaching of Wolf because the teaching of Wolf would improve the system of Kim, Nordin and Nithrakashyap by providing a technique of providing a descriptor of a request in order properly and accurately process the request.

As to claim 12, Wolf teaches the method of Claim 1, further comprising initiating executions of the job at an interval indicated by the These actions are composite actions (i.e. actions composed of other actions) that implement scheduling semantics. Such scheduling semantics may include, for example, a single execution at a pre-specified time (e.g. "perform the action once at 5:00 P.M.") or periodic execution (e.g. "perform the action every weekday at 5:00 P.M.")…FIG. 2 shows an example of a flow 200 for running a time bound periodic action 202. The action 202 shown in FIG. 2 is a general representation and the action can be further abstracted, to the point that the action can be any composition of any existing actions (e.g. sending an email and an http message in parallel)…A user can specify various arguments 204. For example, a user can specify a start time, recurrence, and action details. This action will be invoked based on the schedule defined by basic recurrence patterns (e.g. recur every N mseconds/seconds/minutes/hours/days/weeks/months/years). If no recurrence is specified then this action 202 will only execute once…Embodiments may implement a set of control operations within the workflow itself so that a long-running recurrence can be suspended, resumed, or updated mid-flight. Cancellation or termination notifications may be also implemented within the workflow itself, but in some embodiments this may not be needed as those notifications may be provided natively by a workflow service, such as the backend 106. In particular, Windows Azure.TM. Workflow Service provides these features natively…The service 102 can support simple recurrence (e.g. run every 5 minutes) or more advanced recurrence patterns (e.g. run the second Wednesday of every month). The recurrence can be calculated by the CalculateRecurrence module 206. A DelayUntil module 208 can delay actions until they are scheduled to be run…In some embodiments, the wire format for a remote based, time bound, or period scheduling service job is a JSON object comprised of three pieces of data as shown by the arguments 204: [0030] The time to run the job…The primary action to perform when the timer fires and/or an error action that is executed when the primary action fails…(Optionally) When and how often to repeat the job …Actions are ultimately converted into a set of processes on the back-end 106. Some embodiments may be limited to only support HTTP actions so as to limit the In the example illustrated above, an action will send an HTTP request to the provided target URL with the given content. A user can provide optional callbacks that embodiments can HTTP POST to upon either success (HTTP 2XX response code) or failure (HTTP non-2XX response code)…The following illustrates an example HTTP action in accordance with the principles described previously herein…TABLE-US-00002 { "type": "http", "request": { "uri": "http://contoso.com/foo", // required "method": "PUT", // optional (default to POST) "body": "Posting from a timer", // optional "headers": { "Content-Type": "application/json" }, }, },…The following illustrates remote based, time bound, or period scheduling service job management. Embodiments may be implemented where all of the REST APIs are relative to the tenant's base address (e.g. http://timers.cloudapp.net/contoso/). The URL format accounts for a tenant having multiple "users" of remote based, time bound, or period scheduling service, and the user and remote based, time bound, or period scheduling service job IDs are embedded in that URL. A remote based, time bound, or period scheduling service job is therefore accessed at the following URL (a "job address"): [0048] http://timers.cloudapp.net/<tenant_name>/jobs/<jobname>...The following illustrates details related to creating a remote based, time bound, or period scheduling service job for one very specific example embodiment. Remote based, time bound, or period scheduling service jobs are created through a simple HTTP PUT operation to a job's address. The resource name is the public name of the job. The payload is a JSON object representing the timer job. Additional metadata can be provided as part of creating a remote based, time bound, or period scheduling service job, which allows a user to query for sets of jobs (for example, actions can be associated with different users of my multi-tenant cloud based system application). If a job name is not provided in the HTTP PUT request (either through the URI or the payload), then one will be generated by the service…” paragraphs 0036/0038/0047/0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Nordin and Khan with the teaching of Wolf because the teaching of Wolf would improve the system of Kim, Nordin and Khan by providing a technique of providing a descriptor of a request in order properly and accurately process the request.
The primary action to perform when the timer fires and/or an error action that is executed when the primary action fails…(Optionally) When and how often to repeat the job …Actions are ultimately converted into a set of processes on the back-end 106. Some embodiments may be limited to only support HTTP actions so as to limit the actions that can be performed to non-CPU intensive orchestrations of network calls. In the example illustrated above, an action will send an HTTP request to the provided target URL with the given content. A user can provide optional callbacks that embodiments can HTTP POST to upon either success (HTTP 2XX response code) or failure (HTTP non-2XX response code)…The following illustrates an example HTTP action in accordance with the principles described previously herein…TABLE-US-00002 { "type": "http", "request": { "uri": "http://contoso.com/foo", // required "method": "PUT", // optional (default to POST) "body": "Posting from a timer", // optional "headers": { "Content-Type": "application/json" }, }, },…The following illustrates remote based, time bound, or period scheduling service job management. Embodiments may be implemented where all of the REST APIs are relative to the tenant's base address (e.g. http://timers.cloudapp.net/contoso/). The URL format accounts for a tenant having multiple "users" of remote based, time bound, or period scheduling service, and the user and remote based, time bound, or period scheduling service job IDs are embedded in that URL. A remote based, time bound, or period scheduling service job is therefore accessed at the following URL (a "job address"): [0048] http://timers.cloudapp.net/<tenant_name>/jobs/<jobname>...The following illustrates details related to creating a remote based, time bound, or period scheduling service job for one very specific example embodiment. Remote based, time bound, or period scheduling service jobs are created through a simple HTTP PUT operation to a job's address. The resource name is the public name of the job. The payload is a JSON object representing the timer job. Additional metadata can be provided as part of creating a remote based, time bound, or period scheduling service job, which allows a user to query for sets of jobs (for example, actions can be associated with different users of my multi-tenant cloud based system application). If a job name is not provided in the HTTP PUT request (either through the URI or the payload), then one will be generated by the service…” paragraphs 0024-0029/0036/0038/0047/0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Nordin and Khanwith the teaching of Wolf because the teaching of Wolf would improve the system of Kim, Nordin and Khan by providing a technique of providing a descriptor of a request in order properly and accurately process the request.

As to claim 15, Wolf teaches the method of Claim 1, wherein a step comprises a plurality of iterations (“…A set of actions are deployed at the root scope of the backing back end 106 workflow service (e.g. a workflow service running on Windows Azure.TM.) These actions provide pre-built functionality that will be configured by callers of the remote based, time bound, or period scheduling service 102. These actions are composite actions (i.e. actions composed of other actions) that implement scheduling semantics. Such scheduling semantics may include, for example, a single execution at a pre-specified time (e.g. "perform the action once at 5:00 P.M.") or periodic execution (e.g. "perform the action every weekday at 5:00 P.M.")…FIG. 2 shows an example of a flow 200 for running a time bound periodic action 202. The action 202 shown in FIG. 2 is a general representation and the action can be further abstracted, to the point that the action can be any composition of any existing actions (e.g. sending an email and an http message in parallel)…A user can specify various arguments 204. For example, a user can specify a start time, recurrence, and action details. This action will be invoked based on the schedule defined by basic recurrence patterns (e.g. recur every N mseconds/seconds/minutes/hours/days/weeks/months/years). If no recurrence is specified then this action 202 will only execute once…Embodiments may implement a set of control operations within the workflow itself so that a long-running recurrence can be suspended, resumed, or updated mid-flight. Cancellation or termination notifications may be also implemented within the workflow itself, but in some embodiments this may not be needed as those notifications may be provided natively by a workflow service, such as the backend 106. In particular, Windows Azure.TM. Workflow Service provides these features natively…The service 102 can support simple recurrence (e.g. run every 5 minutes) or more advanced recurrence patterns (e.g. run the second Wednesday of every month). The recurrence can be calculated by the CalculateRecurrence module 206. A DelayUntil module 208 can delay actions until they are scheduled to be run…In some embodiments, the wire format for a remote based, time bound, or period scheduling service job is a JSON object comprised of three pieces of data as shown by the arguments 204: [0030] The time to run the job…The primary action to perform when the timer fires and/or an error action that is executed when the primary action fails…(Optionally) When and how often to repeat the job …Actions are ultimately converted into a set of processes on the back-end 106. Some embodiments may be limited to only support HTTP actions so as to limit the actions that can be performed to non-CPU intensive orchestrations of network calls. In the example illustrated above, an action will send an HTTP request to the provided target URL with the given content. A user can provide optional callbacks that embodiments can HTTP POST to upon either success (HTTP 2XX response code) or failure (HTTP non-2XX response code)…” paragraphs 0024-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Nordin and Khan with the teaching of Wolf because the teaching of Wolf would improve the system of Kim, Nordin and Khan by providing a 

As to claim 16, Nordin teaches the method of Claim 15, wherein the results of the commands are not terminal state results if the worker system performed a non-terminal iteration of the step (“…Another table 124C (the instance job table) may be used to record what job an instance (e.g., a worker instance) is executing, when it started and when it finished. Table 124C may include the following columns shown in Table 3 below:..TABLE-US-00003 TABLE 3 Field Description Instance An instance id (e.g., an AWS instance id) Queue_URL URL of the queue for this worker instance Job Job message associated with the most current execution. Started Timestamp when the job started executing. Finished Timestamp when the job finished executing…The processing for the received job is carried out at 312. Once the worker instance has completed the job, it updates the finished column in the job status table for the corresponding job at 316 and updates or sets the finished time in the job instance table…” paragraph 0029/0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, 

As to claims 19 and 20, see the rejection of claim 1 above, expect for one or more computer-readable non-transitory storage media, one or more processors, and a non-transitory memory.
Kim teaches one or more computer-readable non-transitory storage media, one or more processors, and a non-transitory memory (figure 6).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No 2015/0150016 A1 to Kim et al. in view of U.S. Pub. No. 2016/0197863 A1 to Wolf et al. and further in view of U.S. Pub. No. 2018/0232255 A1 to Nordin et al. and further in view of U.S. Pub. No. 2011/0246823 A1 to Khan et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0262385 A1 to Hinni et al.

As to claim 2, Kim as modified by Wolf, Nordin and Khan teaches the method of Claim 1, however it is silent with reference to creating a handler 
Hinni teaches creating a handler for the received request, wherein the handler is a process that is responsible for performing the job throughout a lifetime of the job (“…In response and using a similar volunteer pattern, selected request handler 252 multicasts a processing request message 259 to a selected processing region 253, and receives UDP response messages 260 from available processing engines to service the request (e.g., perform the processing job). Selected request handler 252 selects selected process handler 254, one of the responding request handlers. In one embodiment, this selection is performed based on territory or other considerations, or even on a random basis. Selected request handler 252 then forwards the processing job with state information in message 261 to selected process handler 254, which returns an acknowledgement message 262. In response, selected request handler 252 sends an acknowledgement message 263 to client 250 (e.g., so that it knows that the processing is about to be performed.)...Selected process handler 254 then causes the processing job to be executed, typically by performing tasks within the same hive engine if possible for optimization reasons, or by sending out one or more tasks (possibly using a volunteer pattern) to other hive engines. Thus, selected process handler 254 optionally sends a multicast task request message 264 typically within its own processing region (i.e., selected processing region 253) (and/or optionally to one or more other processing or request regions), and receives responses 265 indicating available task handlers for processing the corresponding task. Task request message 264 typically includes an indication of the type or name of the task or task processing to be performed so that task handlers/hive engines can use this information to determine whether they can perform the task, and if not, they typically do not send a response message 265 (as it is less overhead than sending a response message indicating the corresponding task handler/hive engine cannot perform the task.) Note, in one embodiment, a task handler within the same hive engine as selected process handler 254 sends a response message 265…In process block 544, a task is initiated to perform the next operation identified in the current process flow with the current state information and characteristics (e.g., timeout, number of retries, etc.) on the identified, selected, or already known task handler. As determined in process block 546, after completion of the processing requirements of the processing statement(s), if the finish state has not been reached, then the state data structure is updated with the task result in process block 548, the selected request handler is updated with the current state information in process block 549, and processing returns to process block 532…” paragraphs 0086/0087/0107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf, Nordin and Khan with the teaching of Hinni because the teaching of Hinni would improve the system of Kim, Wolf, Nordin and Khan by providing a technique of optimally assigning and processing jobs.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No 2015/0150016 A1 to Kim et al. in view of U.S. Pub. No. 2016/0197863 A1 to Wolf et al. and further in view of U.S. Pub. No. 2011/0246823 A1 to Khan et al. as applied to claim 3 above, and further in view of U.S. Pub. No. 2012/0110591 A1 to Ghosh et al.
As to claim 4, Kim as modified by Wolf, Nordin and Khan teaches the method of Claim 3, however it is silent with reference to wherein the 
Ghosh teaches wherein the assigning the received request to the first computing device one of the one or more computing devices comprises:Active 38128832.1ATTORNEY DOCKETPATENT APPLICATION 086321.010524 of 28determining load of each of the multiple computing devices by querying the load of each of the multiple computing devices to the data store; selecting the first computing devices based at least on the determined load; and forwarding the received request to the first computing device (“…Referring again to FIGS. 1 and 2, distributed computing system 100 may be configured to use one or more policies to make intelligent decisions to intelligently and dynamically balance the loads of processing jobs among worker nodes to efficiently analyze the code. Scheduler node 104 may be configured to assign such policies with assigned jobs to worker nodes 106, or to implement the policies in the actions of scheduler node 104. The worker nodes 106 may be configured to execute the policies without additional communication with the schedule node 104…In one embodiment, the distributed computing system 100 may be configured to use a job availability policy 216a to determine when a worker node 106, while symbolically executing a subtree of the code, should produce such new job for future processing, as opposed to the worker node 106 continuing to symbolically execute the subtree within the present job. In another embodiment, the distributed computing system 100 may be configured to use a resource availability policy 216b to determine when a given worker node 106, symbolically executing a job, should finish the symbolic execution of the job and become available for assignment of a new job, rather than continuing to symbolically execute the job. In yet another embodiment, the distributed computing system 100 may be configured to use a scheduling policy 216c to determine which jobs in the job queue 104 should be assigned, by scheduler node 104, to which worker nodes 106 designated in the available resource list 212…As mentioned above, scheduler node 104 may be configured to coordinate the operation of distributed computing system 100 to efficiently parallelize the analysis of software through intelligent and dynamic load balancing. Scheduler node 104 may initialize the symbolic execution of the code under test, assign worker nodes 106 to jobs, monitor for the return of results and new jobs from worker nodes 106, reassign worker nodes 106 to additional jobs from the job queue 210, coordinate execution and termination of worker nodes 106, and determine when the symbolic execution of the code under test is complete. Scheduler node 104 may be configured to communicate with worker nodes 106 to exchange results, newly identified jobs, statuses, and parameters. In one embodiment, scheduler node 104 may be configured to update parameters for worker nodes 106 while worker nodes 106 are symbolically executing code. Such updates may be based upon statuses received from the worker nodes 106 containing execution statistics, wherein a worker node 106 informs scheduler node 104 that execution of jobs is taking longer or shorter than expected, a certain number of new jobs have been generated or generated at a certain rate, execution has been occurring for a certain length of time, or any other suitable information. Scheduler node 104 may be configured to adjust job availability parameters or resource availability parameters for an individual worker node 106 based on the information received from that worker node. Scheduler node 104 may be configured to adjust job availability or resource availability parameters for a range of worker nodes 106 based upon aggregate status reports from worker nodes 106, or upon the statuses of job queue 210 or available resource list 212…” paragraphs 0039-0041).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf, Nordin and Khan with the teaching of Ghosh because the teaching of Ghosh would improve the system of Kim, Wolf, Nordin and Khan by providing a technique of optimally assigning and processing jobs.

As to claim 8, Kim as modified by Wolf, Nordin and Khan teaches the method of Claim 3, however it is silent with reference to receiving, from the second computing device, a request to terminate the job that is to be performed in the future; determining that the first computer device is managing the job to be terminated; and forwarding the request to the determined first computing device.
 Ghosh teaches receiving, from the second computing device, a request to terminate the job that is to be performed in the future; determining that the first computer device is managing the job to be terminated; and forwarding the request to the determined first computing device (“…In step 632, if action is required by the job availability policy, for actions such as designating unexplored branches as new jobs for analysis, then in step 635 unexplored branches may be put on the job queue as new jobs. In one embodiment, actual placement of new jobs into the job queue may commence immediately. In such a case, new jobs may be transferred to a scheduler node. In another embodiment, actual placement of new jobs into the job queue may be delayed. Such a delay may include until a critical number of new jobs have been created, a set interval of time, upon request by the scheduler node, or upon premature termination of the present job according to resource availability policy. In addition, in step 635 partial search parameters, indicating the context of the searching strategy which yielded the new job, may be stored…” paragraph 0061).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf, Nordin and Khan with the teaching of Ghosh because the teaching of Ghosh would improve the system of Kim, Wolf, Nordin and Khan by providing a technique of efficiently managing computing resources.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No 2015/0150016 A1 to Kim et al. in view of U.S. Pub. No. 2016/0197863 A1 to Wolf et al. and further in view of U.S. Pub. No. 2018/0232255 A1 to Nordin et al. and further in view of U.S. Pub. No. 2011/0246823 A1 to Khan et al. as applied to claim 3 above, and further in view of U.S. Pub. No. 2013/0080824 A1 to Barsness et al. and further in view of U.S. Pub. No. 2016/0124978 A1 to Nithrakashyap et al.

As to claim 5, Kim as modified by Wolf, Nordin and Khan teaches the method of Claim 3, however it is silent with reference to wherein the data store elects a leader device among the multiple computing devices when no active leader device exists.  
Barsness teaches wherein the data store elects a leader device among the multiple computing devices when no active leader device exists (“…At step 365, the primary node 410 monitors the job's progression. In one embodiment, monitoring the job includes continually inspecting the slave node 415 to ensure none have failed or disconnected. In case of failure, the primary node 410 may modify the job file 174 to indicate that another node 190 is needed. Once a replacement is found, the primary node's job scheduler 196 inserts the new slave node 415 into the nodal configuration so the job may continue. Advantageously, with massively parallel systems such as Blue Gene, the job may continue to progress to some extent even with a missing slave node 415. Moreover, even if the primary node 410 fails, a slave node 415 may be marked as a replacement before the job begins. In such a case, the back-up slave node would already possess a copy of the configuration (i.e., nodal structure and corresponding assignments) established by the primary node 410. Once connection with the primary node 410 is lost, the back-up slave node 415 would use this copy to update its job scheduler 196, find a replacement for the primary node 410, and continue the job's progression. Alternatively, in an embodiment where the primary node 410 only configures and monitors the job but does not initially participate, the primary node 410 may immediately substitute itself into the torus 401 if a slave node 415 fails, thereby eliminating the need to search for a replacement…” paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf, Nordin and Khan with the teaching of Barsness because the teaching 

As to claim 6, a method of Claim 5, however it is silent with reference to wherein no active leader device exists when a leader device crashes. 
Barsness teaches wherein no active leader device exists when a leader device crashes (“…At step 365, the primary node 410 monitors the job's progression. In one embodiment, monitoring the job includes continually inspecting the slave node 415 to ensure none have failed or disconnected. In case of failure, the primary node 410 may modify the job file 174 to indicate that another node 190 is needed. Once a replacement is found, the primary node's job scheduler 196 inserts the new slave node 415 into the nodal configuration so the job may continue. Advantageously, with massively parallel systems such as Blue Gene, the job may continue to progress to some extent even with a missing slave node 415. Moreover, even if the primary node 410 fails, a slave node 415 may be marked as a replacement before the job begins. In such a case, the back-up slave node would already possess a copy of the configuration (i.e., nodal structure and corresponding assignments) established by the primary node 410. Once connection with the primary node 410 is lost, the back-up slave node 415 would use this copy to update its job scheduler 196, find a replacement for the primary node 410, and continue the job's progression. Alternatively, in an embodiment where the primary node 410 only configures and monitors the job but does not initially participate, the primary node 410 may immediately substitute itself into the torus 401 if a slave node 415 fails, thereby eliminating the need to search for a replacement…” paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf, Nordin and Khan with the teaching of Barsness because the teaching of Barsness would improve the system of Kim, Wolf, Nordin and Khan by providing a method of protecting computer systems from failure, in which standby equipment automatically takes over when the main system fails.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No 2015/0150016 A1 to Kim et al. in view of U.S. Pub. No. 2016/0197863 A1 to Wolf et al. and further in view of U.S. Pub. No. 2018/0232255 A1 to Nordin et al. and further in view of U.S. Pub. No. 2011/0246823 A1 to Khan et al. as applied to claim 3 above, and further in view of U.S. Pub. No. 2013/0080824 A1 to Barsness et al. and further in view of U.S. Pub. No. 2016/0124978 A1 to Nithrakashyap et al.

As to claim 7, Kim as modified by Wolf, Nordin, Barsness and Khan taeaches the method of Claim 5, however it is silent with reference to wherein no active leader device exists when the system is initiated.  
Nithrakashyap teaches wherein no active leader device exists when the system is initiated (“...The distributed job scheduler 108 may comprise a distributed fault tolerant job scheduler, in which jobs affected by node failures are recovered and rescheduled to be run on available nodes. In one embodiment, the distributed job scheduler 108 may be fully decentralized and implemented without the existence of a master node. The distributed job scheduler 108 may run job scheduling processes on each node in a cluster or on a plurality of nodes in the cluster. In one example, the distributed job scheduler 108 may run a first set of job scheduling processes on a first node in the cluster, a second set of job scheduling processes on a second node in the cluster, and a third set of job 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf, Nordin, Barsness and Khan with the teaching of Nithrakashyap because the teaching of Nithrakashyap would improve the system of Kim, Wolf, Nordin, Barsness and Khan by providing a distributed or dedicated job scheduler that run job scheduling processes on each node in a cluster or on a plurality of nodes in the cluster to schedule jobs.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No 2015/0150016 A1 to Kim et al. in view of U.S. Pub. No. 2016/0197863 A1 to Wolf et al. and further in view of U.S. Pub. No. 2011/0246823 A1 to Khan et al. and further in view of U.S. Pub. No. 2018/0232255 A1 to Nordin et al. and further in view of U.S. Pub. No. 2012/0110591 A1 to Ghosh et al. as applied to claim 8 above, and further in view of U.S. Pub. No. 2011/0191779 A1 to Ujibashi et al.

As to claim 9, Kim as modified by Wolf, Nordin, Khan and Ghosh teaches the method of Claim 8, however it is silent with reference to sending, to the data store, a request to delete the job, wherein the request causes the data store to delete the job description for the job and stored status information; and eliminating all data associated with the job. 
Ujibashi teaches sending, to the data store, a request to delete the job, wherein the request causes the data store to delete the job description for the job and stored status information; and eliminating all data associated with the job (“…After that, the job release unit 15 executes a process of releasing the terminated job (S303). For example, the job structure associated with the terminated job is deleted from the memory 103. Furthermore, the pointer pointing the terminated job registered in the job list 503 is deleted… After that, the job release unit 15 subtracts one from the number-of-active-jobs counter JobNum recorded in the current job structure (S304)…” paragraphs 0083/0084).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf, Nordin, Khan and Ghosh with the teaching of Ujibashi because the teaching of Ujibashi would improve the system of Kim, Wolf, Nordin, Khan and Ghosh by providing a technique of efficiently managing computing resources by reclaiming computing resources.

 As to claim 10, Kim as modified by Wolf, Nordin, Khan and Ghosh teaches the method of Claim 8, however it is silent with reference to wherein determining that the first computing device is managing the job to be terminated comprises sending a query to the data store regarding a computing device managing the job to be terminated. 
Ujibashi teaches wherein determining that the first computing device is managing the job to be terminated comprises sending a query to the data After that, the job release unit 15 executes a process of releasing the terminated job (S303). For example, the job structure associated with the terminated job is deleted from the memory 103. Furthermore, the pointer pointing the terminated job registered in the job list 503 is deleted… After that, the job release unit 15 subtracts one from the number-of-active-jobs counter JobNum recorded in the current job structure (S304)…” paragraphs 0083/0084).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf, Nordin, Khan and Ghosh with the teaching of Ujibashi because the teaching of Ujibashi would improve the system of Kim, Wolf, Nordin, Khan and Ghosh by providing a technique of efficiently managing computing resources by reclaiming computing resources.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No 2015/0150016 A1 to Kim et al. in view of U.S. Pub. No. 2016/0197863 A1 to Wolf et al. and further in view of U.S. Pub. No. 2018/0232255 A1 to Nordin and further in view of U.S. Pub. No. 2011/0246823 A1 to Khan et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2009/0168092 A1 to Chen et al.

As to claim 13, Kim as modified by Wolf, Nordin and Khan teaches the method of Claim 1, wherein the communication endpoint comprises an address (“…The primary action to perform when the timer fires and/or an error action that is executed when the primary action fails…(Optionally) When and how often to repeat the job …Actions are ultimately converted into a set of processes on the back-end 106. Some embodiments may be limited to only support HTTP actions so as to limit the actions that can be performed to non-CPU intensive orchestrations of network calls. In the example illustrated above, an action will send an HTTP request to the provided target URL with the given content. A user can provide optional callbacks that embodiments can HTTP POST to upon either success (HTTP 2XX response code) or failure (HTTP non-2XX response code)…The following illustrates an example HTTP action in accordance with the principles described previously herein…TABLE-US-00002 { "type": "http", "request": { "uri": "http://contoso.com/foo", // required "method": "PUT", // optional (default to POST) "body": "Posting from a timer", // optional "headers": { "Content-Type": "application/json" }, }, },…The following illustrates remote based, time bound, or period scheduling service job management. Embodiments may be implemented where all of the REST APIs are relative to the tenant's base address (e.g. http://timers.cloudapp.net/contoso/). The URL format accounts for a tenant having multiple "users" of remote based, time bound, or period scheduling service, and the user and remote based, time bound, or period scheduling service job IDs are embedded in that URL. A remote based, time bound, or period scheduling service job is therefore accessed at the following URL (a "job address"): [0048] http://timers.cloudapp.net/<tenant_name>/jobs/<jobname>...The following illustrates details related to creating a remote based, time bound, or period scheduling service job for one very specific example embodiment. Remote based, time bound, or period scheduling service jobs are created through a simple HTTP PUT operation to a job's address. The resource name is the public name of the job. The payload is a JSON object representing the timer job. Additional metadata can be provided as part of creating a remote based, time bound, or period scheduling service job, which allows a user to query for sets of jobs (for example, actions can be associated with different users of my multi-tenant cloud based system application). If a job name is not provided in the HTTP PUT request (either through the URI or the payload), then one will be generated by the service…” paragraphs 0024-0029/0036/0038/0047/0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Nordin and Khan with the teaching of Wolf because the teaching of Wolf would improve the system of Ki, Nordin and Khan by providing a technique of providing a descriptor of a request in order properly and accurately process the request.
Chen teaches wherein the communication endpoint comprises a port number (“…The job management module 202 obtains the parameter specifications of the hardware device 206 required for the job request from the device driver layer 204 and compares whether the parameter settings of the job request meet the parameter specifications. For instance, the port numbers of the hardware device 206 include Port-1 to Port-1000. If the port number of the job request command does not fall within the range, the job management module 202 will send a failure response message to the application layer 201. Conversely, the job management module 202 would store the job entities of the job request into the job queue 205 through the procedure interface of the device driver layer 204…” paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Wolf, Nordin and Nithrakashyap with the teaching of Chen because the teaching of Chen would improve the system of Kim, Wolf, Nordin and Nithrakashyap by providing a unique identifier of a particular device for processing a job and thus optimally using computing resources.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No 2015/0150016 A1 to Kim et al. in view of U.S. Pub. No. 2016/0197863 A1 to Wolf et al. and further in view of U.S. Pub. No. 2018/0232255 A1 to Nordin et al. and further in view of U.S. Pub. No. 2011/0246823 A1 to Khan et al. as applied to claim 16 above, and further in view of U.S. Pub. No. 2017/0364388 A1 to Sevigny.

As to claim 17, Kim as modified by Wolf, Nordin and Khan teaches the method of Claim 16, however it is silent with reference to sleeping for an amount of time indicated in the step description; and sending the 
Sevigny teaches sleeping for an amount of time indicated in the step description; and sending the commands with an increased iteration number to the communication endpoint for the corresponding worker system (“…Referring now to FIG. 3A, in the example embodiment, at operation 310, the job scheduler 230 checks whether there are jobs (e.g., job groups 242) in the job group queue 232. If no job groups are available to be dequeued, the job scheduler 230 sleeps at operation 312, cycling back to test again later. If one or more job groups 242 are available for dequeuing from the job group queue 232, the job scheduler 230 dequeues a job group 242 from the job group queue 232 at operation 314. If it is determined at operation 316 that the dequeued job group 242 is empty (e.g., because the group contents were stolen while it was on the queue), that job group 242 is flagged for recycling at operation 318. Recycling of job group containers is described in greater detail below (e.g., see FIG. 3C)…” paragraph 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, 

As to claim 18, Wolf teaches the method of Claim 17, wherein the worker system identifies one or more tasks to be done in each iteration of the step by sending a query to a second data store (“…A set of actions are deployed at the root scope of the backing back end 106 workflow service (e.g. a workflow service running on Windows Azure.TM.) These actions provide pre-built functionality that will be configured by callers of the remote based, time bound, or period scheduling service 102. These actions are composite actions (i.e. actions composed of other actions) that implement scheduling semantics. Such scheduling semantics may include, for example, a single execution at a pre-specified time (e.g. "perform the action once at 5:00 P.M.") or periodic execution (e.g. "perform the action every weekday at 5:00 P.M.")…FIG. 2 shows an example of a flow 200 for running a time bound periodic action 202. The action 202 shown in FIG. 2 is a general representation and the action can be further abstracted, to the point that the action can be any composition of any existing actions (e.g. sending an email and an http message in parallel)…A user can specify various arguments 204. For example, a user can specify a start time, recurrence, and action details. This action will be invoked based on the schedule defined by basic recurrence patterns (e.g. recur every N mseconds/seconds/minutes/hours/days/weeks/months/years). If no recurrence is specified then this action 202 will only execute once…Embodiments may implement a set of control operations within the workflow itself so that a long-running recurrence can be suspended, resumed, or updated mid-flight. Cancellation or termination notifications may be also implemented within the workflow itself, but in some embodiments this may not be needed as those notifications may be provided natively by a workflow service, such as the backend 106. In particular, Windows Azure.TM. Workflow Service provides these features natively…The service 102 can support simple recurrence (e.g. run every 5 minutes) or more advanced recurrence patterns (e.g. run the second Wednesday of every month). The recurrence can be calculated by the CalculateRecurrence module 206. A DelayUntil module 208 can delay actions until they are scheduled to be run…In some embodiments, the wire format for a remote based, time bound, or period scheduling service job is a JSON object comprised of three pieces of data as shown by the arguments 204: [0030] The time to run the job…The primary action to perform when the timer fires and/or an error action that is executed when the primary action fails…(Optionally) When and how often to repeat the job …Actions are ultimately converted into a set of processes on the back-end 106. Some embodiments may be limited to only support HTTP actions so as to limit the actions that can be performed to non-CPU intensive orchestrations of network calls. In the example illustrated above, an action will send an HTTP request to the provided target URL with the given content. A user can provide optional callbacks that embodiments can HTTP POST to upon either success (HTTP 2XX response code) or failure (HTTP non-2XX response code)…” paragraphs 0024-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kim, Nordin, Khan and Sevigny with the teaching of Wolf because the teaching of Wolf would improve the system of Kim, Nordin, Khan and Sevigny by providing a technique of providing a descriptor of a request in order properly and accurately process the request.

Response to Arguments



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194